Atkinson, Justice.
Flank Smith was convicted, without a recommendation, under an indictment charging him with the murder of Annie Euth Summerlin, by shooting her with a pistol and cutting her with a knife, inflicting wounds causing -her death. A motion for new trial, based on the general grounds, was overruled. The evidence was sufficient to support the verdict, and there was no evidence to reduce the homicide to voluntary manslaughter. Consequently the judge did not err in overruling the motion for new trial. Judgment affirmed.

All the Justices concur.